Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that his defense was inadequate as a matter of law because defense counsel and the court failed to afford him an opportunity to avail himself of the affirmative defense of entrapment. The defense was not raised at any time during the trial and the issue has not been preserved for appeal (see, CPL 470.05 [2]).
We also reject defendant’s request that we consider the defense of entrapment in the interest of justice. The record does not support defendant’s claim of police conduct "repugnant to a sense of justice” (People v Isaacson, 44 NY2d 511, 521). (Appeal from Judgment of Niagara County Court, Hannigan, J. — Criminal Sale Controlled Substance, 3rd Degree.) Present — Denman, P. J., Pine, Balio, Fallon and Doerr, JJ.